                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

In re:
Christina Regan,                                          Case No.: 19-43585
                                                          Chapter 13
              Debtor.                                     Hon. Mark A. Randon
                                      /

        OPINION AND ORDER SUSTAINING THE TRUSTEE’S OBJECTION
             TO CONFIRMATION OF DEBTOR’S PROPOSED PLAN

I.      INTRODUCTION AND BACKGROUND

        Christina Regan’s $45,108.20 student loan debt with the United States Department

of Education has been in deferment for nearly two years and will likely remain so for the

foreseeable future. Regan’s main asset is her home, which she owns outright. She filed

Chapter 13 to keep the home and reorganize her non-student loan debt. But there’s a

problem: although her home has sufficient equity, after deducting her exemption and

administrative expenses, to pay each allowed unsecured claim in full, Regan’s Chapter 13

plan proposes to pay nothing on the Department of Education’s claim.

        The Chapter 13 Trustee objects to confirmation on the basis that the plan does not

satisfy the liquidation analysis under 11 U.S.C. § 1325(a)(4). Regan says she cannot

afford her plan payments if they include the student loans, and section 1325(a)(4) is not

an impediment to confirmation for four reasons: (1) the student loan payments are not

due; (2) the plan expressly provides, in bold twice, that the Department of Education will

not be paid, and it has not objected to confirmation; (3) the other “affected” creditors are

“treated” in the plan and will be paid 100 percent, plus interest; and (4) the statute is not



     19-43585-mar   Doc 42    Filed 07/02/19    Entered 07/02/19 16:18:37       Page 1 of 5
meant to protect a creditor with a nondischargeable obligation. Regan’s arguments are

unavailing. Because our circuit holds that the requirements of section 1325(a) are

mandatory and Regan’s proposed plan will pay nothing on the Department of Education’s

allowed claim, it cannot be confirmed. The Trustee’s objection to confirmation is

SUSTAINED.

II.    ANALYSIS

       In the Sixth Circuit, the requirements of section 1325(a) for plan confirmation are

mandatory. Shaw v. Aurgroup Fin. Credit Union, 552 F.3d 447 (6th Cir. 2009). At issue

here is the liquidation analysis under section 1325(a)(4). A Chapter 13 liquidation

analysis is a hypothetical analysis of what a Chapter 7 trustee would do to liquidate the

estate. In re McCormick, 354 B.R. 246, 252 (Bankr. C.D. Ill.2006).

       First, the court must consider the value, as of the effective date of the
       proposed Chapter 13 plan, of the property to be distributed to each
       unsecured creditor in Chapter 13, taking into account the Chapter 13
       administrative expenses.

       Next, the court must consider the amount that would be paid on each
       allowed unsecured claim if the debtor’s estate were liquidated in a
       hypothetical Chapter 7 case, taking into account the Chapter 7
       administrative expenses.

In re Engle, 496 B.R. 456, 461 (Bankr. S.D. Ohio 2013) (citations omitted). To satisfy

the liquidation analysis, the value distributed to holders of allowed, unsecured claims

under the plan must be no less than the amount they would have been paid

if the estate were liquidated under Chapter 7. 11 USC § 1325(a)(4). The plan proponent



                                             -2-



  19-43585-mar     Doc 42     Filed 07/02/19    Entered 07/02/19 16:18:37          Page 2 of 5
bears the burden of showing that the plan satisfies the liquidation analysis. In re LaLonde,

431 B.R. 199, 204, 206 (Bankr. W.D. Wis. 2010).

        Regan’s Liquidation Analysis and Statement of Value of Encumbered Property

indicates the amount available in a Chapter 7 would be $69,830.35. Filed unsecured

claims, including the Department of Education’s allowed claim for Regan’s student loan

debt, total $58,928.63. Therefore, each allowed claim must receive 100 percent. But

Debtor’s plan proposes to pay all of her unsecured creditors 100 percent, plus

interest–except the Department of Education, which will receive nothing. On its face, the

plan fails to satisfy section 1325(a)(4). Nevertheless, Regan makes four arguments that

section 1325(a)(4) is not an impediment to confirmation. The Court will address each in

turn.

        A.    The Student Loan Payments to the Department of Education are not Due

        Regan argues that because her student loans are in deferment and not due, she is

somehow shielded from the requirement of 1325(a)(4). This misses the mark. Even if

deferment means the loans are not due, the Department of Education’s right to receive

payment for the loans arose pre-petition. Therefore, the Department of Education has an

“unmatured” allowed claim that is subject to the mandatory liquidation requirement of

section 1325(a)(4). 11 U.S.C. § 101(5)(A).1



        1
         The Department of Education’s proof of claim was filed on May 16, 2019, in the
amount of $45,108.20 pursuant to 11 U.S.C. § 501. Once a proof of claim is filed, it is
deemed allowed, unless a party in interest objects. 11 U.S.C. § 502(a). Regan did not
object to the claim.

                                              -3-



  19-43585-mar      Doc 42    Filed 07/02/19    Entered 07/02/19 16:18:37     Page 3 of 5
       B.     The Plan Expressly Provides that the Department of Education will not be
              Paid, and it has not Objected to Plan Confirmation

       The Department of Education’s failure to object to confirmation, after twice

receiving notice that Regan intends to pay it nothing through her Chapter 13, also does

not release Regan from complying with section 1325(a)(4). And United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260 (2010) does not support Regan’s argument. In

Espinosa, the Supreme Court held that a creditor, which received a plan that contained a

legal error but failed to timely object to it, could not later challenge the confirmation

order as void. In finding that the creditor’s receipt of the plan satisfied due process, the

Supreme Court emphasized the bankruptcy court’s responsibility to enforce the code’s

requirements–even in the absence of a creditor’s objection. Id. at 276-77. Thus, allowing

confirmation here–based only on the Department of Education’s failure to object–would

step into the precise trap the Supreme Court cautions bankruptcy judges to avoid.

       C.     The Other “Affected” Creditors are “Treated” in the Plan and will be
              Paid 100 Percent, Plus Interest

       This argument is refuted by the plain language of section 1325(a)(4), which

requires that each allowed unsecured claim receive not less than it would in a Chapter 7

liquidation. Each means every one of a group–not nearly every one, as Regan proposes.

       D.     The Statute is not Meant to Protect a Creditor with a Nondischargeable
              Obligation

       The payment of nondischargeable obligations in bankruptcy is axiomatic. The

Court disagrees with Regan’s rationale and interpretation of the statute.


                                              -4-



  19-43585-mar      Doc 42    Filed 07/02/19    Entered 07/02/19 16:18:37       Page 4 of 5
       Debtor’s plan cannot be confirmed without meeting the mandatory requirements of

11 U.S.C § 1325(a)(4).

III.   CONCLUSION

       For the above-stated reasons, the Court SUSTAINS the Trustee’s objection to

confirmation of Debtor’s proposed plan.

       IT IS ORDERED.




Signed on July 02, 2019




                                          -5-



  19-43585-mar     Doc 42   Filed 07/02/19   Entered 07/02/19 16:18:37   Page 5 of 5
